Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31:
(i) “based on” is indefinite.  The metes and bounds of the scope of this term are unclear and could encompass a variety of different, patentably distinct, interpretations, e.g., in response to having received the A-SRS carrier switching trigger, in response to NOT receiving the A-SRS carrier switching trigger, or based on the results of nontrivial computations or processing of the contents of A-SRS carrier switching trigger where such computations/processing would have patentable significance.  Applicant may consider amending this recitation to “in response to”, to the extent that the requisite support exists in the original Specification.
Claims 19 and 46:

Claims 16:
(i) “the DCI” has no claim antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13, 16, 21, 31-33 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Support of aperiodic SRS”, 3GPP TSG RAN WG1 Meeting #86, R1-166131, to Huawei and HiSilicon (hereinafter “Huawei”).
AS to claim 1, Huawei discloses A network node, comprising: 
processing circuitry (1. Introduction and 2. Aperiodic SRS, teaching transmission of DCI, thus teaching to a PHOSITA network elements comprising the recited “network node, comprising processing circuitry”) configured to: configure an aperiodic sounding reference signal, A-SRS, carrier switching trigger, the A-SRS carrier switching trigger configured to cause a wireless device to perform A-SRS carrier 
AS to claim 11, see rejection for claim 1.
AS to claim 12, Huawei discloses the method as in the parent claim 11. 
Huawei further discloses 
wherein the A-SRS carrier switching trigger is included in a downlink control information, DCI, having a DCI format.  (1. Introduction, in general, and 2. Aperiodic SRS, first 5 paragraphs, disclosing sending the network sending a DCI [i.e., “downlink control information”, which is widely known as being sent from a base station in the DL direction to a wireless terminal] that may “indicate a SRS transmission on one or more carriers … This implies that cross-carrier triggering of aperiodic SRS can also be supported.  More particularly, a DCI sent on CC1 may be used for cross-carrier scheduling of data for CC2 and cross-carrier triggering of SRS transmission on CC3”, where the DCI discloses the recited “A-SRS carrier switching trigger” and CC1 and CC3 disclose the recited “first/second carrier”, respectively).
AS to claim 13, Huawei discloses the method as in the parent claim 12. 
Huawei further discloses wherein the DCI format for wireless device A-SRS carrier switching is one of DCI formats 2, 2A and 1A. (1. Introduction, in general, and 2. Aperiodic SRS, first 5 paragraphs, in 
AS to claim 16, Huawei discloses the method as in the parent claim 11. 
Huawei further discloses wherein the DCI indicates both the first carrier and second carrier for performing A-SRS carrier switching. (1. Introduction, in general, 2. Aperiodic SRS, proposal and 3. Conclusion: “For aperiodic SRS support, support: - configure/indicate switching-to and switching-from CCs”; also 2. Aperiodic SRS, paragraphs 3 and 5 teach that the switching-to and switching-from CCs may be included in the DCI).
AS to claim 21, Huawei discloses a wireless device, comprising: 
processing circuitry (1. Introduction and 2. Aperiodic SRS, teaching transmission of DCI, which is commonly known by a PHOSITA to be transmitted from the BS to a wireless terminal, thus teaching to a PHOSITA network elements comprising the recited “a wireless device, comprising: processing circuitry”) configured to: receive an aperiodic sounding reference signal, A-SRS, carrier switching trigger; perform A-SRS carrier switching from a first carrier to second carrier for transmitting an A-SRS using the second carrier based on the A-SRS carrier switching trigger; and transmit A-SRS on the second carrier. (1. Introduction, in general, and 2. Aperiodic SRS, first 5 paragraphs, disclosing sending the network sending a DCI [i.e., “downlink control information”, which is widely known as being sent from a base station in the DL direction to a wireless terminal] that may “indicate a SRS transmission on one or more carriers … This implies that cross-carrier triggering of aperiodic SRS can also be supported.  More particularly, a DCI sent on CC1 may be used for cross-carrier scheduling of data for CC2 and cross-carrier triggering of SRS transmission on CC3”, where the DCI discloses the recited “A-SRS carrier switching trigger” and CC1 and CC3 disclose the recited “first/second carrier”, respectively, teaching these limitations).
AS to claim 31, see rejection for claim 21.
AS to claims 32 and 33, see rejection for claims 12 and 13, respectively.
AS to claim 43, see rejection for claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Support of aperiodic SRS”, 3GPP TSG RAN WG1 Meeting #86, R1-166131, to Huawei and HiSilicon (hereinafter “Huawei”), in view of U.S. Patent Publication No. 2013/0010659 A1 to Chen et al.
As to claim 14, Huawei discloses the method as in the parent claim 12. 
Huawei discloses group A-SRS carrier switching (2. Aperiodic SRS, paragraph 6)
Huawei does not appear to explicitly disclose wherein the DCI format for group A-SRS carrier switching is derived from DCI format 3.
Chen discloses wherein the DCI format for A-SRS carrier switching is derived from DCI format 3. (paragraphs 82-85: “closed loop power control may be provided for the non-paired component carriers through a DCI message in format 3/3A”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen, in conjunction with and modifying the teachings of Huawei, to reject this claim.  The cited references are in the same field of endeavor regarding management of A-SRS’s.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in scheduling and transmitting A-SRS’s. (Huawei, 1. Introduction and 2. Aperiodic SRS; Chen, paragraphs 1-
As to claim 15, Huawei and Chen teach the method as in the parent claim 14. 
Huawei does not appear to explicitly disclose wherein the SRS is power controlled by the DCI.
Chen discloses wherein the SRS is power controlled by the DCI. (paragraphs 82-85: “closed loop power control may be provided for the non-paired component carriers through a DCI message in format 3/3A”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen, in conjunction with and modifying the teachings of Huawei, to reject this claim.  The cited references are in the same field of endeavor regarding management of A-SRS’s.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in scheduling and transmitting A-SRS’s. (Huawei, 1. Introduction and 2. Aperiodic SRS; Chen, paragraphs 1-14)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 17-20 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Support of aperiodic SRS”, 3GPP TSG RAN WG1 Meeting #86, R1-166131, to Huawei and HiSilicon (hereinafter “Huawei”), in view of U.S. Patent Publication No. 2012/0039273 A1 to Nam et al.
As to claim 17, Huawei discloses the method as in the parent claim 11. 
Huawei does not appear to explicitly disclose further comprising configuring the wireless device to use a preconfigured pattern table for determining the second carrier from a plurality of carriers for performing A-SRS carrier switching, the A-SRS carrier switching trigger being further configured to trigger the wireless device to use the preconfigured pattern table for performing A-SRS carrier switching
Nam discloses further comprising configuring the wireless device to use a preconfigured pattern table for determining the second carrier from a plurality of carriers for performing A-SRS carrier switching, the A-SRS carrier switching trigger being further configured to trigger the wireless device to use the preconfigured pattern table for performing A-SRS carrier switching (paragraphs 60-67, TABles 2 and 3, each teaching the recited “preconfigured pattern table”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nam, in conjunction with and modifying the teachings of Huawei, to reject this claim.  The cited references are in the same field of endeavor regarding management of A-SRS’s.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in scheduling and transmitting A-SRS’s. (Huawei, 1. Introduction and 2. Aperiodic SRS; Chen, paragraphs 1-14; Nam, paragraphs 1-11 and 60-70)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 18, Huawei and Nam teach the method as in the parent claim 17. 
Huawei does not appear to explicitly disclose wherein the preconfigured pattern table is configured using RRC signaling.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nam, in conjunction with and modifying the teachings of Huawei, to reject this claim.  The cited references are in the same field of endeavor regarding management of A-SRS’s.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in scheduling and transmitting A-SRS’s. (Huawei, 1. Introduction and 2. Aperiodic SRS; Chen, paragraphs 1-14; Nam, paragraphs 1-11 and 60-70)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 19, Huawei and Nam teach the method as in the parent claim 17. 
Huawei does not appear to explicitly disclose wherein the configuring of the wireless device to use the preconfigured pattern table includes configuring the wireless device to use a preconfigured equation to determine the second carrier from the plurality of carriers for performing A-SRS carrier switching.
Nam discloses further comprising wherein the configuring of the wireless device to use the preconfigured pattern table includes configuring the wireless device to use a preconfigured equation to determine the second carrier from the plurality of carriers for performing A-SRS carrier switching. (paragraphs 60-67, TABles 2 and 3, each teaching the recited “preconfigured pattern table”, where in reference to table 2, the equation represented by that “preconfigured pattern table” would be 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nam, in conjunction with and modifying the teachings of Huawei, to reject this claim.  The cited references are in the same field of endeavor regarding management of A-SRS’s.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in scheduling and transmitting A-SRS’s. (Huawei, 1. Introduction and 2. Aperiodic SRS; Chen, paragraphs 1-14; Nam, paragraphs 1-11 and 60-70)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 20, Huawei and Nam teach the method as in the parent claim 17. 
Huawei does not appear to explicitly disclose wherein the DCI indicates an index in the preconfigured pattern table for performing A-SRS carrier switching.
Nam discloses further comprising wherein the DCI indicates an index in the preconfigured pattern table for performing A-SRS carrier switching (paragraphs 60-67, TABles 2 and 3, each teaching the recited “preconfigured pattern table”, where in reference to table 2, the equation represented by that “preconfigured pattern table” would be characterized by if the one bit appended field is 1, then all activated UL CC would transmit the SRS, if the one bit field is 0, then only the CCs described in the table would be transmitted, where this 1-bit field discloses the recited “index in the preconfigured pattern table”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nam, in conjunction with and modifying the teachings of Huawei, to reject this 
As to claim 44, Huawei discloses the method as in the parent claim 43. 
Huawei does not appear to explicitly disclose further comprising configuring the wireless device to use a preconfigured pattern table for determining the second carrier from a plurality of carriers for performing A-SRS carrier switching, the A-SRS carrier switching trigger being further configured to trigger the wireless device to use the preconfigured pattern table for performing A-SRS carrier switching
Nam discloses further comprising configuring the wireless device to use a preconfigured pattern table for determining the second carrier from a plurality of carriers for performing A-SRS carrier switching, the A-SRS carrier switching trigger being further configured to trigger the wireless device to use the preconfigured pattern table for performing A-SRS carrier switching (paragraphs 60-67, TABles 2 and 3, each teaching the recited “preconfigured pattern table”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nam, in conjunction with and modifying the teachings of Huawei, to reject this claim.  The cited references are in the same field of endeavor regarding management of A-SRS’s.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in scheduling and transmitting A-SRS’s. (Huawei, 1. Introduction and 2. Aperiodic SRS; Chen, paragraphs 1-14; Nam, paragraphs 1-11 and 60-70)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 45-47, see rejection for claims 17, 19 and 20, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463